Citation Nr: 1128146	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-03 459A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to July 1980.  
This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  It was received from the Honolulu, Hawaii RO.


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record does not reflect that the Veteran currently has chronic sinusitis, or has suffered from chronic sinusitis at any point during the claim or appeal period.


CONCLUSION OF LAW

Service connection is not warranted for sinusitis.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letter sent to the Veteran in December 2007.  The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the December 2007 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA examination records are in the file.  Private medical records were requested but the identified providers had no treatment records for the Veteran.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, and VA examination reports. The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded a VA examination in February 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the claims file was reviewed by the examiner and the examination report set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient.  Thus, the Board finds that a further examination is not necessary.

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Such evidence must be medical unless it relates to a condition as to which, under the Court case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

To establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427 (2006).

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The Veteran has asserted that he developed chronic sinusitis while in service.  

The Board has carefully reviewed and considered all the competent medical evidence of record in the appellant's claims file, which includes his service treatment records.  These reveal treatment in January 1978 for chronic sinusitis of a three week period.  It also reveals treatment in December 1978 for a cold of 5 days duration which was noted to be a possible flu virus, bacterial rhinitis, or sinusitis.  There is no other evidence of chronic sinusitis during service.  There is no medical evidence of treatment for chronic sinusitis subsequent to service. 

The Veteran underwent a VA examination in February 2010.  The claims file was reviewed prior to the examination.  The Veteran reported coughing and rhinorrhea daily.  His last episode of "sinusitis" was 6 months ago.  He reported recurrences every 6 months lasting 1 week in duration.  However he was not taking any medications for sinusitis.  He smoked 11/2 packs of cigarettes daily.  The examiner noted no interference with breathing, purulent discharges, or dyspnea.  There were no nasal obstructions, tenderness, discharges, crusting, or other symptoms noted.  The Veteran was not under any treatment for sinusitis.  No periods of incapacitation was noted.  A radiology consult noted a normal paranasal sinus series with no plain film evidence of acute or chronic sinusitis.  The impression was complaints of sinusitis, none noted on examination.

The Board notes that no nexus medical opinions have been submitted regarding any current chronic sinusitis condition and the Veteran's period of service.  The Veteran currently does not have any symptoms or diagnosis of chronic sinusitis.

The Veteran's service representative in his informal hearing presentation in June 2011 argued for a remand of the Veteran's claim.  He specifically cited McClain v. Nicholson, 21 Vet. App. 319 (2007), which held that there is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.

In this case, however, the only evidence of chronic sinusitis post-service is the Veteran's own lay statements.  The Veteran however is not competent to diagnose sinusitis.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Some disabilities are capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Court in Jandreau also held that a Veteran was competent to report a contemporaneous medical diagnosis or to provide lay testimony describing symptoms at the time that supports a later diagnosis by a medical professional. Id.  The Veteran has not indicated that he has been diagnosed with chronic sinusitis post service and no such diagnosis has been made based on his statements.  Lastly, sinusitis is not capable of lay diagnosis and requires diagnosis by a medical professional in order for it to be distinguished from a cold, or tension headache, or other possible diagnoses.  There is no evidence of treatment post service for sinusitis and the February 2011 examination noted no indication of chronic sinusitis, including by x-ray examination.  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the medical evidence subsequent to service separation, and the absence of complaints or treatment for chronic sinusitis after service.  There was a report of medical history in January 1980, 6 months before the Veteran was discharged, that indicates no history of sinusitis.  A periodic examination in January 1980 also did not find sinusitis.  There is no diagnosis of or treatment for chronic sinusitis post-service, and the VA examiner was unable to diagnose current sinusitis.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Therefore, there is no basis for a grant of service connection despite the characterization of the disability as chronic in service.  The weight of the evidence is against the claim and service connection is denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).





ORDER

Entitlement to service connection for sinusitis is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


